DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
Drawings
2.    Figure 3 must be deleted by way of amendment. This figure, as previously discussed, is considered to be new matter, since none of this structure was shown as originally filed with the application.
3.    The drawings remain objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the pressure generator/hydraulic pressure source (claims 2,9), the plurality of brake actuating elements each having a plurality of hydraulic valve elements (claims 2,9), the brake actuating mechanism (claim 9) the drive motor of the electric motor and the electric motor (claim 10), the hydraulic brake cylinder w/electric motor boosting component (claim 15) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Note: As previously explained applicants can not add these features to supplemental drawing(s) without them being considered to be new matter since none of these structural elements were shown as originally filed. It appears the application is fatally flawed in this regard.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet
should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5. 	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the specifics of the hydraulic check valves and drain valves as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
6. 	The amendments filed 4/5/18,10/5/18, 11/5,18, 4/419 remain objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure. 35 U.S.C. 132(a) states that no
amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: All descriptions related to figure 3..
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC §112
7. 	Claims 2-7,9-15,17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2,9,19 it remains unclear how the device functions so that the brake fluid pressure is reduced [via the pressure generator] without using the hydraulic valve elements prior to activating the hydraulic valve elements since no details of the opening /closing states of the hydraulic valve elements has (or can be shown).  
Note that Applicants state on page 12 of the specification in paragraphs 0041-0043 that by activating "hydraulic check-valve and drain-valve elements" a more precise metering of the braking force [at the wheels] can be had as opposed to using conventional solenoid valves. If the intent is to modify the prior art ABS/ESP systems by combining, or overlaying, applicant's invention with a conventional ABS/ESP than they should show and describe in the specification (by way of a continuation in part application) the claimed structural features of the hydraulic check valves, drain valves, motor-driven hydraulic cylinder/pressure source etc. combined with, and how they relate to, a conventional 
The application as originally filed provided no drawing of any of the disclosed (or claimed) brake elements, or interrelationship thereof, necessary for a complete understanding of the invention (figures 1 and 2 were originally filed). These elements include "hydraulic check valve(s)", "drain valves" (not claimed—but apparently a key component of the invention per applicant's discussion on page 4 paragraph 0014, page 8 paragraph 0030, and throughout page 12),-- pressure generator (claim 8),
"drive motor of the electric motor" (claim 10), hydraulic brake cylinder w/ electric motor boosting component (claim 15). The location of these elements in applicant's brake system, and the number of valve elements per wheel were not disclosed as originally filed. Further, the orientation of these valve elements (normally open or normally closed) was never shown in the drawings or described in the specification. Since applicant's state an advantage of using "hydraulic check and drain valve elements" over solenoid valves, as indicated in paragraphs 0014,0030 and 0041 (pagel2) in the specification, the examiner maintains at least these elements should be shown and described as to how they work, along with their number, orientation, location, and interrelationship with the components of an otherwise conventional ABS/ESP system (paragraph 0041). Further, as discussed above, if the valves are drain and check valve elements, as applicants state in the specification, how can these types of valves be 'activated’ to 'selectively modify' the brake fluid pressure at each wheel depending on the driving dynamics parameters since these valve elements are disclosed as not being solenoid valves? Flow can they be control? Check valves are generally controlled by pressure differentials, for example, so it is unclear how such an element is "activated".
Applicant's never state or specify with any degree of clarity what the 'period of time prior to' activating the hydraulic valve elements is, how small it is, or why its necessary.

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
9.    Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 the limitation of"... brake fluid output is reduced only when each brake actuating element associated with a wheel is activated.." appears to conflict with the limitations of claim 2 (i.e. without activating the hydraulic valve elements).  How is the brake fluid output ‘reduced’ if the brake actuating element(s) (presumably brake calipers) is/are actuated?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim s 2,4,7,13,14,15,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono U.S. 2003/0020327 in view of Buttner et al. 5,887,957.
Regarding claim 2, subject to the 112 and drawing rejections above, Isono shows a system a vehicle brake system comprising:
a plurality of brake-actuating elements 166,168, each brake-actuating element associated with a wheel 18,20; the system capable of using a pressure generator 12,100 to generate a brake-fluid pressure output and applying the brake-fluid pressure output to a plurality of brake-actuating elements, each brake-actuating element associated with a wheel 18,20:
each brake-actuating element having a plurality of hydraulic valve elements 170,172 associated with each brake-actuating element 166,168 ; reducing the applied brake-fluid pressure output applied on at least one hydraulic valve of each brake-actuating element without activating the hydraulic valve elements (i.e. by regulating the speed/torque or current of the motor 100— and/or fluid flowing back through the check valves 173). See paragraphs 0148 and 0154. It is notoriously well known in the brake art that the speed/torque/current of the motor of an electric pump/cylinder is directly proportional to the pressure output thereof by displacing the piston therein in the forward and backward directions. Although not applied See Tierney 5,102,203 (previously applied) or Beer 8,287,054 col 2 lines 4-19. Therefore the system pressure can be reduced simply by slowing the operational speed of the motor, reducing the current thereto, or reversing its direction.
Isono specifically lacks reducing the brake fluid pressure output when the slip of an individual wheel reaches the estimated actual slip limit for this wheel by a predetermined percent.

German patent application No. 33 06 611 (GB-A-2 135 413) discloses a circuit arrangement of this type. This application relates to a method of controlling the brake force distribution which is based on measuring and comparing the brake slip on the front wheels and the rear wheels. The brake slip on the rear wheels is limited to the value of the brake slip on the front wheels or to a somewhat smaller value. The braking pressure on the rear axle is reduced in response to a signal which is indicative of an imminent locked condition of the rear wheels and produced by comparison of the rear-wheel deceleration with the vehicle deceleration.
German patent No. 33 23 402 discloses an anti-lock brake system including electromagnetically operable hydraulic valves which are also used to control the brake force distribution. For this purpose, an inlet valve is inserted into each pressure fluid conduit to the rear-wheel brakes. Actuation of the inlet valve permits controlling the pressure increase in the rear-wheel brakes also in a so-called partial braking operation, i.e., prior to the commencement of anti-lock control. To control or adjust the brake force distribution, an outlet valve can be used to reduce the braking pressure in the rear-wheel brakes, it is preferred to limit the brake slip on the rear wheels to a defined percentage, preferably 85-97% of the brake slip of the front wheels, by actuation of the rear-wheel valves.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have limited the amount of slip of one of the rear wheels on the rear axle of Isono to a predefined percentage of one of the wheels on the front axle, as suggested by Buttner, to balance out the braking forces on the rear axle with/ to those on the front axle as the vehicle decelerates under a loaded condition.

Regarding claims 7,13 as the vehicle enters one of the stability control programs (i.e. ABS/TRC) the reduction of the brake fluid at the wheel brakes is continuously adjusted as the vehicle decelerates to avoid locking of the wheels as the valves shuttle between open, partly open, and closed positions.
Regarding claims 14,18 as broadly claimed, these limitations are capable of being met by Isono when the device enters ABS mode on a specific road with different friction coefficients in order to safely stop the vehicle in the shortest amount of distance.
Regarding claims 15,17 Isono is capable of operating in the claimed fashion since sudden pressure changes are generally unwanted during one of the stability control routines and avoids uncomfortable sensations within the vehicle. Further applicant's do not specify what/how long the 'predetermined period' is in claim 17.
Claim s 3,5,9,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono/Buttner and further in view of Murakami 4,852,950.
Regarding claims 3,5,9,10 Isono specifically lacks stating that the brake-fluid pressure output is reduced when a measured deceleration rate of the vehicle during a braking procedure drops by a predetermined value and the road surface grade exceeds a predetermine threshold value.
The reference to Murakami shows a system that is capable of being able to prevent a rock-back condition upon stopping of the vehicle which presents an uncomfortable condition for the vehicle driver. This device can be applied when the vehicle is stopping on a slope. See col 4 in its entirety.


One having ordinary skill in the art at the time of the invention would have found it obvious to have further modified Isono, with the anti-rollback feature of Murakami, for the reasons taught in col. 1 of Murakami. Note that Isono also measures the deceleration rate of the vehicle as disclosed in paragraph 0154.
Regarding claim 9 Isono in view of Buttner is relied upon as previously explained above, specifically the description of the system characteristics in paragraph 00054. To have applied the same brake fluid pressure output to each hydraulic valve element 166,168 , at least initially, would have been obvious simply to establish a more stable braking of the individual wheels. Further the individual brake fluid outputs applied to each of the valves is capable of being selectively modified depending upon the driving dynamics parameters of the vehicle.
Regarding claim 10, as best understood, it is notoriously well known in the brake art that the speed/torque/current of the motor of an electric pump/cylinder is directly proportional to the pressure output thereof by displacing the piston therein in the forward and backward directions. Although not applied See Tierney 5,102,203 (previously applied) or Beer 8,287,054 col 2 lines 4-19.
Claims 6,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono/Buttner and further in view of Oyama 6,203,123.
Regarding claims 6,12 Isono lacks specifically making an adjustment to the reduction of the brake pressure based upon a low viscosity brake fluid (i.e. high ambient temperature).
The reference to Oyama teaches at least in the abstract it is known to compensate for these variations of brake fluid viscosity.
.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono/Buttner as applied to claim 9 above, and further in view of Murakami 4,852,950.
Regarding claim 11 Isono/Buttner specifically lacks stating that the brake-fluid pressure output is reduced when the road surface grade exceeds a predetermine threshold value.
The reference to Murakami shows a system that is capable of being able to prevent a rock-back condition upon stopping of the vehicle which presents an uncomfortable condition for the vehicle driver. This device can be applied when the vehicle is stopping on a slope. See col 4 in its entirety.
Further the wheel cylinder pressures may be lowered in a fashion as per figure 3 to slowly reduce the vehicle deceleration rate to achieve the intended anti roll back function. See col 5 lines 15-20 and 32-50.
One having ordinary skill in the art at the time of the invention would have found it obvious to have modified Isono/Higashi, with the anti-rollback feature of Murakami, for the reasons taught in col. 1 of Murakami. Note that Isono also measures the deceleration rate of the vehicle as disclosed in paragraph 0154.
Claim s 19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono in view of Nakaura U.S. 2007/0069577.
Regarding claims 19,20, as best understood, Isono is relied upon as explained previously. See the discussions in paragraphs 0148 and 0154.

The reference to Nakaura et al. shows an ABS control system, similar in design to Isono, and states in paragraph 0044-0045:
In the antiskid control apparatus according to the present invention, when a linear solenoid valve is used as the pressure-increasing valve (accordingly, when linear pressure-increasing control is performed as the pressure-increasing control), preferably, the estimated-differential-pressure-value obtaining means is configured to set an upper limit for the wheel cylinder in consideration of the lock pressure (wheel cylinder pressure at which wheel lock occurs) determined on the basis of the vehicle body deceleration of the vehicle, and decrease the estimated differential pressure value when the estimated wheel cylinder pressure value at the time of start of a second-time or subsequent ABS control exceeds the upper limit. 
[0045] As previously described, the wheel cylinder pressure at the time of start of ABS control is close to the lock pressure. Accordingly, when the upper limit of the wheel cylinder pressure is set to a value sufficiently larger than the lock pressure, the estimated wheel cylinder pressure value at the start of the second-time or subsequent ABS control ought not to exceed the upper limit.
Given the similarity in both systems one having ordinary skill in the art at the time of the invention would have found it obvious to have modified the system of Isono so that system pressure at or near the electric cylinder 12,100 is reduced to a 'wheel lock based pressure limit' simply to avoid skidding/lockup of the wheels in ABS mode as simply one well known means of doing this over another.
Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
As previously explained the added drawing of figure 3 is considered to be New Matter. None of these features was shown or described in the specification, as originally filed, in such a way as to reasonably convey to one of ordinary skill in the art how the device functions as claimed.  Specifically the application as originally filed provided no drawing of any of the disclosed (or claimed) brake elements, or interrelationship thereof, necessary for a complete understanding of the invention (figures 1 and 2 were originally filed). These elements include "hydraulic check valve(s)", "drain valves" (not claimed—but apparently a key component of the invention per applicant's discussion on page 4 paragraph 0014, page 8 paragraph 0030, and throughout page 12),-- pressure generator (claim 8), the "drive motor of the electric motor" (claim 10), hydraulic brake cylinder w/ electric motor boosting component (claim 15). The location of these elements in applicant's brake system, and the number of valve elements per wheel were not disclosed as originally filed. Further, the orientation of these valve elements (I.e normally open or normally closed) was never shown in the drawings or described in the specification.  It therefore becomes unclear how the device is capable of functioning as claimed.  While applicant’s have attempted to remedy the deficiencies above by providing a rough schematic with the addition of figure 3 (notwithstanding the new matter rejection) this is insufficient since applicant’s claimed functioning of the device is more specific than what can be shown by a rough schematic.
Figure 3 must be deleted and all references to it in the specification must be deleted since these additions constitute New Matter.



Claim 2 includes reducing the applied brake-fluid pressure output generated by the pressure generator when the slip of an individual wheel reaches an estimated actual slip limit for the wheel by a predetermined percent.
Buttner does not disclose this claim element. The cited portion of Buttner uses valves to reduce the pressure. (Col. 1, II. 35-38). Buttner discloses reducing pressure, but not reducing the pressure generated by a pressure generator and applied at a hydraulic valve of each brake-actuating element, without activating the hydraulic valve elements.
Isono (primary reference) shows a brake system capable of anti-lock/stability control (para 0012, figs 1+) and states in paragraph 0148:
Each of the pressure control valve devices 160, 162 includes a pressure increasing valve 170 and a pressure reducing valve 172.  The pressure increasing valve 170 is disposed between the pressure control cylinder 12 and the corresponding wheel brake cylinder 14, 16, while the pressure reducing valve 172 is disposed between the corresponding wheel brake cylinder 14, 16 and a reservoir 174.  By controlling the four sets of the pressure increasing and reducing valves 170, 172, the fluid pressures in the corresponding four brake cylinders 14, 16 of the front and rear wheels 18, 20 can be controlled independently of each other.  A by-pass passage, which by-passes each of the pressure increasing valves 170, is provided with a check valve 173 which permits flow of the fluid in a direction from the corresponding brake cylinder toward the master cylinder 10 but inhibits flow of the fluid in the reverse direction, so that the working fluid can be rapidly returned from the brake cylinders 14, 16 toward the master cylinder 10 upon releasing of the brake operating member 34.  Therefore Isono is capable of using the pressure generator to reduce the brake fluid output applied on at least one hydraulic valve of each of the brake actuating elements without activating the hydraulic valve elements 160,162,170,172 simply by releasing the brake pedal 34.
Further, as stated in para 0154:
While the brake cylinders 14,16 are thus disconnected form the master cylinder 10, the fluid pressures in the brake cylinders 14,16 (hereinafter referred to as "braking pressure" where appropriate) are controlled, by controlling the pressure control cylinder 12 according to the operating state of the brake pedal 34. The control piston 106 receives a drive force corresponding to a drive torgue of the pressure control motor 100, and the fluid pressure in the pressuring control chambers 120,122 is controlled to a level proportional to the drive force acting on the control piston 106. In other words, the drive force of the control piston 106, i.e., an amount of the electric current supplied to the pressure control motor 100 is controlled such that an actually detected value of the braking pressure or deceleration rate coincides with a desired value of the braking pressure or deceleration which is determined on the basis of the operating state of the brake pedal 34.
Buttner states in col 1:
To control or adjust the brake force distribution, an outlet valve can be used to reduce the braking pressure in the rear-wheel brakes. It is preferred to limit the brake slip on the rear wheels to a defined percentage, preferably 85-97% of the brake slip of the front wheels, by actuation of the rear-wheel valves.
The device of Buttner is capable of reducing the pressure to an individual wheel, such as a rear wheel, when a slip of the said rear wheel reaches a percentage of its estimated actual slip limit for the wheel. Since Buttner states that the slip of the rear wheels is limited to a range of 85-97% of the front wheels the pressure to the rear wheel is capable of inherently being reduced when the wheel reaches a predetermined percentage of an estimated slip limit. Applicant's method is simply an obvious alternative equivalent method of limiting the hydraulic pressure to the rear wheels to avoid skidding when the vehicle brakes and the majority of the weight is transferred to the front of the vehicle.
 Regarding claim 19 applicants state:
Claim 19 includes determining if the brake-fluid pressure at the hydraulic brake pressure source exceeds the brake-fluid pressure limit based on the wheel lock brake pressure; and reducing brake-fluid pressure at the hydraulic brake pressure source to the brake-fluid pressure limit without using the hydraulic valve elements prior to activating the hydraulic valve elements. Nakura uses a valve, a linear solenoid valve, to increase the pressure. (Nakura, [0044]). It does not disclose the steps of claim 19.
Nakaura states in paragraph 0044:
In the antiskid control apparatus according to the present invention, when a linear solenoid valve is used as the pressure-increasing valve (accordingly, when linear pressure-increasing control is performed as the pressure-increasing control), preferably, the estimated-differential-pressure-value obtaining means is configured to set an upper limit for the wheel cylinder in consideration of the lock pressure (wheel cylinder pressure at which wheel lock occurs) determined on the basis of the vehicle body deceleration of the vehicle, and decrease the estimated differential pressure value when the estimated wheel cylinder pressure value at the time of start of a second-time or subseguent ABS control exceeds the upper limit.
The reference to Nakaura was simply relied upon to illustrate the known idea of establishinbg a limit based upon a wheel lock brake pressure.
Combined with the teachings of Isono applicant's claimed limitations are considered to be
taught.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/11/21